DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered. 

Response to Amendment
The amendments to Claims 1,10,14,24 in the submission filed 5/17/2022 are acknowledged and accepted.
In view of the amendments rejection under 35 U.S.C. 112(b) is withdrawn.
Pending Claims are 1-5,8-20,23-24. Claims 6-7,21-22,25 were canceled previously.

Response to Arguments
Applicant's arguments (Remarks, filed 12/2/2021) have been considered, but, respectfully, are not found persuasive.
a)	Tam merely discloses each region comprising a single region on which the source image may be formed. Tam does not teach or suggest at least "wherein each of the first and second image realisation surfaces comprises a plurality of independently controlled regions, each independently controlled region being selectively switchable between a transparent state and an image realisation state such that the source image may be selectively formed on a region of the first or second image realisation surface and projected through the projection optics rendering the display image on the display screen at a first apparent depth or a second apparent depth, and wherein an extent of each of the plurality of regions of the first and second image realisation surfaces is variable”(Remarks, pgs 10-11)
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Tam teaches that each of the first and second image realization surfaces (switchable projector screens 30b, 30d) comprises a plurality of regions (switchable projector screens 30 are pixelated or partitioned, as shown in screens 30b,30d, fig 9), each being selectively switchable between a transparent state (transparent state as shown in clear state) and an image realization state (image realization state is the diffusive state) such that the source image (source image of image 31) may be selectively formed on a region (partition of screen 30d) of the first or second image realization surface (switchable projector screen 30d) and projecting the display image on the display screen (combiner 17,fig 1) at a first apparent depth or a second apparent depth (second depth 104 where virtual image 31 is formed). Lindlbauer teaches a plurality of independently controlled regions (regions 9 x 6 matrix of individually controllable patches, page 659, L Col, Transparent control layer, lines 1-4) in the image realization surface (OLED display equipped with a PDLC switchable diffuser, pg 660, R col, lines 7-8)  and whose extent is variable (size of regions of transparency and opacity is controlled by user though transparency control layer of PDLC, Tracs, the extent or size of these areas is dynamic and changeable or variant). Combined Tam-Lindlbauer teach the claimed limitations.
b)	whereas the claimed subject matter does not comprise a diffuser but rather an image realisation surface, the diffuser of Lindlbauer is not an image realisation surface; the images are "realised" by the LCDs and not by the diffuser. The sole purpose of the diffuser in Lindlbauer is to allow or prevent users from being able to see through the diffuser; it plays no part in generating an image to be viewed. The purpose of the diffuser in Lindlbauer is irrelevant to the head-up display arrangement of Tam and, any teaching in Lindlbauer regarding use of the diffuser is not applicable to, the head-up display system of Tam. (Remarks, pg 11)
	Lindlbauer teaches that an OLED display can be equipped with a transparency control layer (pg 660, R col, lines 7-8). The OLED display with the transparency control layer or diffuser is an image realization surface.
	Also, the current disclosure states that image realization surface can be an optical diffuser where the regions are switchable between a transparent state and an optically diffusive state (current disclosure, pg 9, lines 31-35). Lindlbauer teaches a PDLC switchable diffuser, (page 658, L Col, Switchable diffuser in HCI, lines 1-4) which has regions that are switchable between a transparent state and a diffuse state (when no voltage is applied the material is diffuse and becomes transparent when voltage is applied, pg 659, L col, lines 1-10)  and this can be applied to an OLED display (pg 660, R col, lines 7-8). Hence Lindlbauer’s device is an image realization surface similar to the current device.
	In addition, Tam teaches the first and second image realization surfaces comprise a plurality of regions, each region being selectively switchable between a transparent state and an image realization state. Lindlbauer teaches an image realization surface with transparent and diffusive state regions which are individually controllable and whose extent is variable. Combined Tam-Lindlbauer teach the image realization surface with individually controllable plurality of regions with variable extents.
c)	Dependent claims should be allowed for at least the same reasons as the parent claim.
Dependent claims are not patentable for at least the same reasons as the base claim.
	In view of the above arguments rejection of claims is upheld.
Claims 1-5,8-20,23-24 are rejected as follows:	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,8,9,12,13,16-19, 23,24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record).
Regarding Claim 1,  Tam teaches (fig 8a,8b, 9, embodiment of figs 8a,8b,9 is being used) an imaging system (Head up display (HUD) system, p12, lines 3-6) for generating multi-depth virtual images (choice of depths, p91, lines 1-3, virtual images, p92, lines 3-6, images 31,32, p109, lines 1-4, fig 9) on a display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1), the imaging system (Head up display (HUD) system, p12, lines 3-6) comprising: 
an image realization device (switchable projector screens 30a-30d, p108, lines 1-10) for forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b); and 
projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) for rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1), wherein the display image (display image is interpreted to be virtual image 31) is a virtual image (virtual image 31) corresponding to the source image (source image is interpreted to be source image of image 31 and input via the laser scanning projector 11, fig 8a,8b, combinatorial set of images, p93, lines 1-3), the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) having an optical axis (optical axis of lens 15), and wherein the image realization device (switchable projector screens 30a-30d, p108, lines 1-10) comprises: 
a first image realization surface (switchable projector screen 30b, p108, lines 1-10) at a first distance along the optical axis (optical axis of lens 15) from a focal point of the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics), and 
a second image realization surface (switchable projector screen 30d, p108, lines 1-10) at a second different distance along the optical axis (optical axis of lens 15) from the focal point of the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) (for a particular power or focal length of the lens 15, the screens 30b,30d are at different distances from the focal point), wherein the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10) overlap at least in part (screens 30b,30d overlap as in figs 8a,8b,9), and 
wherein each of the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10) comprises a plurality of regions (switchable projector screens 30 are pixelated or partitioned, p108, lines 4-8, the partitions are considered to be the regions, partitions as shown in screens 30b,30d, fig 9, p110, lines 1-5), each region (partitions as shown in screens 30b,30d, fig 9, p110, lines 1-5) being selectively switchable between a transparent state (transparent state as shown in clear state, fig 9, p88, lines 1-2) and an image realization state (image realization state is the diffusive state, fig 9, p88, lines 1-2) such that the source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) may be selectively formed on a region (partition of screen 30d, p110, lines 1-5) of the first or second image realization surface (switchable projector screen 30d, p108, lines 1-10) and projected through the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) rendering the display image (display image is interpreted to be virtual image 31, fig 9) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows it) at a first apparent depth or a second apparent depth (second depth 105 where virtual image 31 is formed, fig 9, p109, lines 1-4).
	However, Tam does not teach
	a plurality of independently controlled regions and 
	wherein an extent of each of the plurality of regions of the first and second image realization surfaces is variable.  
	Tam and Lindlbauer are related as image realization surfaces.
	Lindlbauer teaches (fig 1,3,4), an image realization surface (OLED display equipped with a PDLC switchable diffuser, page 658, L Col, pg 660, R col, lines 7-8, Switchable diffuser in HCI, lines 1-4),
	a plurality of independently controlled regions (regions 9 x 6 matrix of individually controllable patches, page 659, L Col, Transparent control layer, lines 1-4) and wherein an extent each of the plurality of regions (9 x 6 matrix of individually controllable patches, page 659, L Col, Transparent control layer, lines 1-4, regions are considered to be regions of transparency and diffusivity) of the image realization surface (OLED display equipped with PDLC switchable diffuser, page 658, L Col, Switchable diffuser in HCI, lines 1-4) is variable (size of regions of transparency and opacity is controlled by user though transparency control layer of PDLC, fig 1, p658, R Col, Tracs, lines 1-10, the extent or size of these areas is dynamic and changeable or variant)  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam to include the teachings of Lindlbauer such that a plurality of independently controlled regions and  an extent of each of the plurality of regions of the first and second image realization surfaces is variable for the purpose of dynamic image control with programmable architecture and enhancing user experience with dynamic image presentation (page 658, R col, lines 1-11). 
Regarding Claim 4, Tam-Lindlbauer teach the imaging system according to claim 1 	wherein the display screen is a display of a head-up display (Head up display (HUD) system, p12, lines 3-6, Tam).  
Regarding Claim 5, Tam-Lindlbauer teach the imaging system according claim 1.
	However, embodiment of fig 9 of Tam-Lindlbauer do not teach
 wherein at least one of the first and second image realization surfaces is capable of generating the source image.  
	embodiment of fig 9 of Tam-Lindlbauer and embodiment of fig 13 are related as image realization surfaces.
	Embodiment of fig 13 of Tam teaches (fig 13),wherein at least one of the first and second image realization surfaces (display panels 70, p115, lines 1-10) is capable of generating the source image (display panels 70 are capable of generating images, OLED, p115, lines 1-10).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 9 of Tam-Lindlbauer to include the teachings of embodiment of fig 13 of Tam such that at least one of the first and second image realization surface is capable of generating the source image for the purpose of utilizing elements enabling continuous image depth (p115, lines 1-10).
Regarding Claim 8, Tam-Lindlbauer teach the imaging system according to claim 1 further comprising a picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) for generating the source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) to be rendered as the display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3)  on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows) and projecting the source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) onto at least one of the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10).  
Regarding Claim 9, Tam-Lindlbauer teach the imaging system according to claim 8, wherein the image realization state (image realization state is the diffusive state, fig 9, p88, lines 1-2) of at least one of the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10, Tam) is an optically diffusive state (image realization state is the diffusive state, fig 9, p88, lines 1-2).  
Regarding Claim 12, Tam-Lindlbauer teach the imaging system according to claim 8, further comprising a driver (controller 10, p94, lines 4-9, Tam), said driver (controller 10, p94, lines 4-9, Tam) configured to selectively switch (p95, lines 2-5) the at least one of the first and second image realization surfaces (one of switchable projector screens 30b, 30d, p108, lines 1-10, Tam) between the diffusive or transparent state (transparent state and diffusive state as shown in clear state and diffused states, fig 9, p95, lines 2-5).  
Regarding Claim 13, Tam-Lindlbauer teach the imaging system according to claim 12, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) comprises a laser (laser projector 11 has a laser) and the driver (controller 10, p94, lines 4-9, Tam) is configured to work synchronously (based on the commands of the controller 10, p96, lines 1-3) with the laser (laser projector 11 has a laser).  
Regarding Claim 16, Tam-Lindlbauer teach the imaging system according to claim 8, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam), image realization device (switchable projector screens 30a-30d, p108, lines 1-10) and projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) are arranged along an optical path (optical path as in fig 9, Tam) of the imaging system (Head up display (HUD) system, p12, lines 3-6).  
Regarding Claim 17, Tam-Lindlbauer teach the imaging system according to claim 8, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) further comprises focussing optics (lens 12, second variable power lens can be used to actively focus the image on the screen, p98, lines 18-22).
Regarding Claim 18, Tam-Lindlbauer teach the imaging system according to claim 8, 
further comprising one or more additional image realization surfaces (switchable projector screens 30a,30c, p108, lines 1-10).
Regarding Claim 19, Tam-Lindlbauer teach the imaging system according to claim 8, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) is configured to generate an input image (source image of image 32, fig 8a,8b) to be rendered on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1) as a second image (image 32, fig 8a,8b), wherein the input image (source image of image 32, fig 8a,8b) is adjusted to compensate for any distortion (fixed optics 16 could include optical elements to reduce distortion, p96, lines 7-9) due to the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but is shown in fig 1).  
Regarding Claim 23, Tam-Lindlbauer teach the vehicle (automotive use, p11, lines 3-6) comprising the imaging system of claim 1.  
Regarding Claim 24, Tam teaches (fig 8a,8b,9) a method (method of using Head up display (HUD) system, p12, lines 3-6) of generating multi-depth virtual images (choice of depths, p91, lines 1-3, virtual images, p92, lines 3-6, images 31,32, p109, lines 1-4, fig 9)  on a display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1), the method comprising: 
forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b)  with an image realization device (switchable projector screens 30a-30d, p108, lines 1-10), rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1), via a projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics)  having an optical axis (optical axis of lens 15), wherein the display image wherein the display image (display image is interpreted to be virtual image 31) is a virtual image (virtual image 31) corresponding to the source image (source image is interpreted to be source image of image 31 and input via the laser scanning projector 11, fig 8a,8b, combinatorial set of images, p93, lines 1-3), and wherein the image realization device (switchable projector screens 30a-30d, p108, lines 1-10) comprises: 
a first image realization surface (switchable projector screen 30b, p108, lines 1-10) at a first distance along the optical axis (optical axis of lens 15) from a focal point of the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics), and
a second image realization surface (switchable projector screen 30d, p108, lines 1-10) at a second different distance along the optical axis (optical axis of lens 15) from the focal point of the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) (for a particular power or focal length of the lens 15, the screens 30b,30d are at different distances from the focal point), wherein the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10) overlap at least in part (screens 30b,30d overlap as in figs 8a,8b,9), and 
wherein each of the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10) comprises a plurality of regions (switchable projector screens 30 are pixelated or partitioned, p108, lines 4-8, the partitions are considered to be the regions, partitions as shown in screens 30b,30d, fig 9, p110, lines 1-5), each region (partitions as shown in screens 30b,30d, fig 9, p110, lines 1-5) being selectively switchable between a transparent state (transparent state as shown in clear state, fig 9) and an image realization state (image realization state is the diffusive state, fig 9) such that the source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) may be selectively formed on a region (partition of screen 30d, p110, lines 1-5) of the first or second image realization surface (switchable projector screen 30d, p108, lines 1-10) and projected through the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) rendering the display image (display image is interpreted to be virtual image 31, fig 9) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows it) at a first apparent depth or a second apparent depth (second depth 105 where virtual image 31 is formed, fig 9, p109, lines 1-4).
	However, Tam does not teach
	a plurality of independently controlled regions and 
	wherein an extent of each of the plurality of regions of the first and second image realization surfaces is variable.  
	Tam and Lindlbauer are related as image realization surfaces.
	Lindlbauer teaches (fig 1,3,4), an image realization surface (OLED display equipped with a PDLC switchable diffuser, page 658, L Col, pg 660, R col, lines 7-8, Switchable diffuser in HCI, lines 1-4),
	a plurality of independently controlled regions (regions 9 x 6 matrix of individually controllable patches, page 659, L Col, Transparent control layer, lines 1-4) and wherein an extent each of the plurality of regions (9 x 6 matrix of individually controllable patches, page 659, L Col, Transparent control layer, lines 1-4, regions are considered to be regions of transparency and diffusivity) of the image realization surface (OLED display equipped with PDLC switchable diffuser, page 658, L Col, Switchable diffuser in HCI, lines 1-4) is variable (size of regions of transparency and opacity is controlled by user though transparency control layer of PDLC, fig 1, p658, R Col, Tracs, lines 1-10, the extent or size of these areas is dynamic and changeable or variant)  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam to include the teachings of Lindlbauer such that a plurality of independently controlled regions and  an extent of each of the plurality of regions of the first and second image realization surfaces is variable for the purpose of dynamic image control with programmable architecture and enhancing user experience with dynamic image presentation (page 658, R col, lines 1-11). 

Claims 2,3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record) and Okamoto et al (US 2004/0109136 A1, of record).
Regarding Claim 2, Tam-Lindlbauer teach the imaging system according to claim 1.
	However, Tam-Lindlbauer do not teach
 wherein at least one of the first and second image realization surfaces is translatable along the optical axis of the projection optics.  
	Tam-Lindlbauer and Okamoto are related as image realization surfaces.
	Okamoto teaches (fig 8) an optical system (optical unit 3 of display device 1, p59, lines 1-2),
	the image realization surface (scattering plate 9, p59, lines 1-7) is translatable (movable along arrows, fig 8) along the optical axis of the projection optics (lens 11, p36, lines 1-6).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Okamoto such that at least one of the first and second image realization surfaces is translatable along the optical axis of the projection optics for the purpose of control of visibility of images by the user without changing brightness of images (p59, lines 11-13).
Regarding Claim 3, Tam-Lindlbauer teach the imaging system according to claim 1.
	However, Tam-Lindlbauer do not teach
wherein at least one of the first and second image realization surfaces is rotatable and tiltable relative to the optical axis of the projection optics.  
	Tam-Lindlbauer and Okamoto are related as image realization surfaces.
	Okamoto teaches (fig 6) an optical system (optical unit 3 of display device 1, p55, lines 1-2),
wherein the image realization surface (scattering plate 9, p55, lines 2-4) is rotatable (scattering plate 9 is rotated by rotation mechanism 105, p55, lines 1-4) and tiltable (when the plate 9 rotates, it tilts with respect to the dotted optical axis) relative to the optical axis of the projection optics (lens 11, p36, lines 1-6).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Okamoto such that at least one of the first and second image realization surfaces is rotatable and tiltable relative to the optical axis of the projection optics for the purpose of control of clearness of images by the user (p5, lines 8-12).

Claims 10, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record) and further in view of  Christmas et al (WO 2015/173556 A1, of record).
Regarding Claim 10, Tam-Lindlbauer teach the imaging system according to claim 8.
	However, Tam-Lindlbauer do not teach
wherein the picture generation unit comprises a holographic unit to produce computer generated holograms to form holographic images on the first and second image realization surfaces.  
	Tam-Lindlbauer and Christmas are related as image realization surfaces.
	Prior art in Christmas teaches (fig 2,6)
wherein the picture generation unit (spatial light modulator 204, page 4, last 4 lines, holographic projector used with imaging system of fig 6, page 15, lines 15-19) comprises a holographic unit (spatial light modulator 204 to spatially modulate with holographic data, page 4, last 4 lines, holographic projector used with imaging system of fig 6, page 15, lines 15-19) to produce computer generated holograms (computer generated holograms on SLM, page 2, lines 3-9) to form holographic images  (virtual images 651-654 formed, selecting which diffuser 601-604 the image is visible on, pg 11, lines 13-16) on the first and second image realization surfaces (any two  of the  four diffusers 601-604 of fig 6, page 11, lines 13-16).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of prior art of Christmas such that wherein the picture generation unit comprises a holographic unit to produce computer generated holograms to form holographic images on the first and second image realization surfaces  for the purpose of utilizing a commonly known light projection system for 3d images.
Regarding Claim 14, Tam-Lindlbauer teach the imaging system according to claim 12, further comprising a picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) and the driver (controller 10, p94, lines 4-9, Tam), said driver (controller 10, p94, lines 4-9, Tam) is configured to work synchronously (projector 11 based on the commands of the controller 10 forms an image, p96, lines 1-3) with the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam). 
	However, Tam-Lindlbauer do not teach
wherein the picture generation unit comprises a holographic unit to produce computer generated holograms to form holographic images on the first and second image realization surfaces.  
	Tam-Lindlbauer and Christmas are related as image realization surfaces.
	Prior art in Christmas teaches (fig 2,6)
wherein the picture generation unit (spatial light modulator 204, page 4, last 4 lines, holographic projector used with imaging system of fig 6, page 15, lines 15-19) comprises a holographic unit (spatial light modulator 204 to spatially modulate with holographic data, page 4, last 4 lines, holographic projector used with imaging system of fig 6, page 15, lines 15-19) to produce computer generated holograms (computer generated holograms on SLM, page 2, lines 3-9) to form holographic images (virtual images 651-654 formed, selecting which diffuser 601-604 the image is visible on, pg 11, lines 13-16)  on the first and second image realization surfaces (any two of the  four diffusers 601-604, of fig 6, page 11, lines 13-16).   
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of prior art of Christmas such that wherein the picture generation unit comprises a holographic unit to produce computer generated holograms to form holographic images  on the first and second image realization surfaces  for the purpose of utilizing a commonly known light projection system for 3d images.

Claims 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record) and further in view of Cheng et al (US 2015/0222884 A1, of record).
Regarding Claim 11, Tam-Lindlbauer teach the imaging system according to claim 8.
	However, Tam-Lindlbauer do not teach
wherein the picture generation unit comprises a light field unit to produce 3- dimensional light field images for forming on the first and second image realization surfaces.  
	Tam-Lindlbauer and Chen are related as image realization surfaces.
	Cheng teaches (fig 1,2), 
wherein the picture generation unit (3d display 200) comprises a light field unit (fiber scanned display 202, p37, lines 1-2) to produce 3- dimensional light field images (3D scene is sliced into 10 image slices with each projected to a different PDLC screen, viewer looking at the light field can perceive a 3D volumetric image with objects at different distances, p27, lines 1-15) for forming on the first and second  image realization surfaces (any two of the stacked switchable diffusers 206, p37, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Cheng such that wherein the picture generation unit comprises a light field unit to produce 3- dimensional light field images for forming on the at least one image realization surface for the purpose of utilizing a commonly known 3D display systems for virtual reality and/or augmented reality interaction for one or more users (p6, lines 1-5).
Regarding Claim 15, Tam-Lindlbauer teach the imaging system according to claim 12, further comprising a picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) and the driver (controller 10, p94, lines 4-9, Tam), said driver (controller 10, p94, lines 4-9, Tam) is configured to work synchronously (projector 11 based on the commands of the controller 10 forms an image, p96, lines 1-3) with the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam). 
	However, Tam-Lindlbauer do not teach
wherein the picture generation unit comprises a light field unit to produce 3- dimensional light field images for forming on the first and second image realization surfaces.  
	Tam-Lindlbauer and Chen are related as image realization surfaces.
	Cheng teaches (fig 1,2), 
wherein the picture generation unit (3d display 200) comprises a light field unit (fiber scanned display 202, p37, lines 1-2) to produce 3- dimensional light field images (3D scene is sliced into 10 image slices with each projected to a different PDLC screen, viewer looking at the light field can perceive a 3D volumetric image with objects at different distances, p27, lines 1-15) for forming on the first and second  image realization surfaces (any two of the stacked switchable diffusers 206, p37, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Cheng such that wherein the picture generation unit comprises a light field unit to produce 3- dimensional light field images for forming on the at least one image realization surface for the purpose of utilizing a commonly known 3D display systems for virtual reality and/or augmented reality interaction for one or more users (p6, lines 1-5).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record) and further in view of Smithwick et al (US 2014/0192281 A1, of record).
Regarding Claim 20, Tam-Lindlbauer teach the imaging system according claim 1 wherein each image realization surface (one of switchable projector screens 30b, 30d, p108, lines 1-10, Tam) is the same size (fig 9).  
	However, Tam-Lindlbauer do not teach each image realization surface is a different size.
	Tam-Lindlbauer and Smithwick are related as image realization surfaces.
	Smithwick teaches (fig 1), first and second image realization surfaces (display devices 210,220 with screens 212,22, p41, lines 1-10) , wherein
each image realization surface is a different size (one of the screens 212,22 may be a different size, p41, lines 1-12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Smithwick such that each image realization surface is a different size for the purposes of utilizing a unique method of operating a display to achieve a multi- dimensional effect (p25, lines 1-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.V.D.
Jyotsna V Dabbi
Examiner, Art Unit 2872                                   				6/13/2022

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872